Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Status of Claims
This application is a continuation of application 16793589, now Patent 11252252.
This action is responsive to application filed February 14, 2022. Preliminary amendment filed 4/21/22 is acknowledged, which canceled claim 1 and added new claims 2-22. Claims 2-22 were presented, and are pending examination. 

Drawings
Drawings filed on 12/23/21 are acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No 11252252, and claims 1-16 of U.S. Patent No. 10567543, and claims 1-15 of U.S. Patent No. 8849957, and claims 1-9 of U.S. Patent No. 8255494.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are variations of each other and have a genus-species relationship. 
Claims 2-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11252252.  As a representative example, claim 2 of the instant application is generic to the species claim 15 of Patent 252, and falls within the scope of the patent claim 15. Both sets of claims are drawn to a system/apparatus which executes a web browser. Each of the claim sets encompass a web browser, loading a web application, managing the web application, and granting access based on a manifest. Accordingly, the claim sets are seen to overlap in scope and although not identical, they are obvious variants of each other. Other independent claims 10 and 19 are similarly rejected. Dependent claims 3-9,11-18,20-22 are rejected based on their corresponding dependent claims in Patent 252.
Claims 2-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10567543.  As a representative example, claim 2 of the instant application is generic to the species claim 11 of Patent 543, and falls within the scope of the patent claim 11. Both sets of claims are drawn to an apparatus/device which executes a web browser. Each of the claim sets encompass a web browser, loading a web application, managing the web application, and granting access based on a manifest. Accordingly, the claim sets are seen to overlap in scope and although not identical, they are obvious variants of each other. Other independent claims 10 and 19 are similarly rejected. Dependent claims 3-9,11-18,20-22 are rejected based on their corresponding dependent claims in Patent 543.
Claims 2-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8849957.  As a representative example, claim 2 of the instant application is generic to the species claim 10 of Patent 957, and falls within the scope of the patent claim 10. Both sets of claims are drawn to an apparatus which executes a web browser. Each of the claim sets encompass a web browser, loading a web application, managing the web application, and granting access based on a manifest. Accordingly, the claim sets are seen to overlap in scope and although not identical, they are obvious variants of each other. Other independent claims 10 and 19 are similarly rejected. Dependent claims 3-9,11-18,20-22 are rejected based on their corresponding dependent claims in Patent 957.
Claims 2-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8255494.  As a representative example, claim 2 of the instant application is generic to the species claim 7 of Patent 494, and falls within the scope of the patent claim 7. Both sets of claims are drawn to an apparatus which executes a web browser. Each of the claim sets encompass a web browser, loading a web application, managing the web application, and granting access based on a manifest. Accordingly, the claim sets are seen to overlap in scope and although not identical, they are obvious variants of each other. Other independent claims 10 and 19 are similarly rejected. Dependent claims 3-9,11-18,20-22 are rejected based on their corresponding dependent claims in Patent 494.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as a representative example:
Line 4 recites “… the manifest identifying a web extent for the web application …”.  It is unclear if the web extent is the storage medium itself, or if it’s the memory, or if it’s referring to a remote feature;
Lines 9-10 recite “… the web application within the web extent …”. The features of the web extent are unclear. It is unclear if the web application, which is stored in the storage medium (see line 4), is contained inside the web extent. It is further unclear if the web extent is loaded along with the web application (see line 8). It is further unclear how this limitation is consistent with claim 3 since claim 3 line 4 states that the portion of the website is included in the web extent (i.e. unclear how both the application and the website are within the web extent). It is further unclear how this limitation is consistent with claim 4 since claim 3 line 1 states that the web extent defines a web space (i.e. unclear how both the application and the web space are within the web extent);
Lines 11-12 recites “granting a permission to resources associated with…  that is not granted to resources unassociated with…”. The limitation “that is not granted” is a negative limitation which fails to define the metes and bounds of the claim. A permission not granted is a feature that does not exist, and thus has no bearing on granting the permission. Furthermore, “resources unassociated with” have no bearing on the claim since they are not given any role or context to the rest of the claim.
Appropriate correction is required.
Independent claims 10 and 19 are slight variations of claim 2 and are rejected based upon the same rationale.
Dependent claims 3-9,11-18,20-22 inherit the deficiency of their respective independent claims and fail to provide a remedy. They are accordingly rejected based upon the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-22 rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ozzie et al (US Patent 9003059).
In reference to claim 2, Ozzie teaches an apparatus comprising:
a processor; a storage medium storing at least a manifest for a web application as a result of installation of the web application, the manifest identifying a web extent for the web application; and a memory storing instructions that, when executed by the processor, (see at least column 33 lines 32-34,39-45 which teaches the processor, storage medium, and memory, and at least column 5 lines 60-67 where Ozzie teaches the manifest for the application) cause the apparatus to perform operations including:
executing a web browser, loading, via the web browser, the web application, (see at least column 4 lines 10-16 and column 7 lines 16-22, where Ozzie teaches loading an application in a web browser) and
managing, by the web browser, execution of the web application within the web extent, (see at least column 7 lines 16-27, where Ozzie teaches managing execution of the application within the browser) the managing including:
based on the manifest, granting a permission to resources associated with the web extent that is not granted to resources unassociated with the web extent (see at least column 7 lines 27-37 and column 31 line 59 – column 32 line 6, where Ozzie teaches granting permission to resources based on the manifest).


In reference to claim 3, this is taught by Ozzie, see at least column 7 lines 16-27, which teaches accessing a portion of the website as part of managing the application.
In reference to claim 4, this is taught by Ozzie, see at least column 4 line 66 – column 5 line 17, which teaches downloading content from the webspace when the device is online; and  see at least column 7 lines 27-45, which teaches a request to access the website, and when the device is offline then redirecting the browser to instead access from the local store.
In reference to claim 5, this is taught by Ozzie, see at least column 31 line 59 – column 32 line 6, which teaches issuing notifications.
In reference to claim 6, this is taught by Ozzie, see at least column 31 line 59 – column 32 line 6, which teaches granting permission.
In reference to claim 7, this is taught by Ozzie, see at least figure 8 and column 28 lines 7-25&56-64, which teaches the manifest identifies an icon displayed in a status area and displays the running applications.
In reference to claim 8, this is taught by Ozzie, see at least column 30 lines 51-67, which teaches granting permission and exchanging messages.
In reference to claim 9, this is taught by Ozzie, see at least column 16 line 65 – column 17 line 13, which teaches the manifest identifies the website and includes identifier to launch the application.
Claims 10-22, are slight variations of rejected claims 1-9 above, and are therefore rejected based on the same rationale.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
September 8, 2022